         Case 3:19-mj-00059-WIG Document 1 Filed 01/10/19 Page 1 of 11



                              UNITED STATES DISTRICT COUR]
                                DISTRICT OF CONNECTICUT

                                                       )
IN RE APPLICATION OF THE                               )
I-NITED STATES OF AMERICA                              )       MISC. NO      Vt4rrt;bqWb
FOR AN ORDER AUTHOzuZING THE                           )
INSTALLATION AND USE OF A PEN                          )
REGISTER AND A TRAP AND TRACE                                                           C           ê
                                                       )                             ,gØ            a,.ê,
DEVICE, ACQUISITON OF CELL-SITE                        )       Filed Under Seal      :nc3           T-             "Tl
                                                                                     út/)*t         !-
INFORMATION AND ACQUISITION OF                         )                             61
RECORDS                                                )                              Îf1 ãl
                                                                                                     ô             t
                                                       )                              åL              'Ð           irt
                                                                                      *{ (-}                       r*l
                                         APPLICATION                                   *7
                                                                                       **,..:;..i
                                                                                                       nÞ
                                                                                                        t,À,

       The United States of America, moving by and through Vanessa Richardl                    erri$*t
United States Attorney for the Connecticut, its undersigned counsel, respectfully submits under

seal this ex parte application for an order pursuant    to   18 U.S.C. çç 3122-24 and 18 U.S.C.                $


2703(d), authorizing the installation and use of pen registers and trap and trace devices ("pen-

trap devices") on a Metro PCS cellular telephone number 203-212-2621, subscribed to Jacob

Nunez at 25 Camp Place, Bridgeport, CT ("the Target Telephone"), the acquisition of certain

approximate location information for the Target Telephone,         md other dialing, routing,               and

signaling information that may be associated with communications             to or from the         Target

Telephone, as described in Attachment     A to the proposed Order, in connection with a criminal

investigation conducted by the Bureau of Alcohol, Tobacco, Firearms and Explosives ("ATF")

into Jacob Nunez and others regarding possible violations of Title 18, United States Code,

Section 922(a)(I)(A) and Title 21, United States Code, Section 846. The government further

requests the disclosure of records, including, but not limited to, subscriber information, unique

telephone identifiers, toll records and historical cell site (tower/sector) information, as more fully
         Case 3:19-mj-00059-WIG Document 1 Filed 01/10/19 Page 2 of 11



described in Attachment A, for the period of February 12,2014, to the present. In support of this

application, the United States asserts:

                                     LEGAL BACKGROUND

        l.     The Court may authorize the installation and use of pen-trap devices to collect

prospective dialing, routing, signaling and addressing information associated with wire and

electronic communications, not including the contents of any communication, pursuant          to 18
U.S.C. çS 3122-24. The Court may order a cell phone provider to disclose records or other

information relating to the provider's subscribers pursuant to 18 U.S.C. $$ 2703(c)(1) and (d).

Based on the combined authority of these statutes, the United States seeks prospective location

information, other dialing, routing, signaling and addressing information concerning

communications originating or terminating from the Target Telephone and the disclosure of

records, including, but not limited to, subscriber information, unique telephone identifiers, toll

records and historical cell site (tower/sector) information, as more fully described in Attachment

A.

       2.       18 U.S.C. $ 3123(a)(1) gives the court the authority to authorize the installation

and use of pen-trap devices anywhere within the United States, where the Court finds that an

attomey for the Government has certified to the Court that the information likely to be obtained

by such installation and use is relevant to an ongoing criminal investigation. Under 18 U.S.C.     $


3122(b), an application for the authorization of a pen-trap device must include three elements:

(1) "the identity of the attorney for the Government or the State law enforcement or investigative

officer making the application"; (2) "the identity of the law enforcement agency conducting the

investigation"; and (3) "a certification by the applicant that the information likely to be obtained
           Case 3:19-mj-00059-WIG Document 1 Filed 01/10/19 Page 3 of 11



is relevant to an ongoing criminal investigation being conducted by that agency." 18 U.S.C.                 $


3t22(b).

        3.            The undersigned applicant is an'oattorney for the government" as defined in Rule

1(bxl) of the Federal Rules of Criminal Procedure. The law enforcement agency conducting the

investigation is the ATF.

       4.             In the next section of this application, the applicant will certify that the
information likely         to be obtained through this order is      relevant   to this ongoing criminal
investigation.

        5.            Metro PCS is a provider of an electronic communications service, as defined in 18

U.S.C. $ 2510(15), and/or remote computing services, as defined                 in   18 U.S.C.   ç 27lI(2).
Accordingly, the United States may use a court order issued under 18 U.S.C. Sç 3122-24 and                 18


U.S.C. $ 2703(d) to require Metro PCS to disclose the items described in Sections            II   and   III of

Attachment A to the proposed order.

       6.             A court order under 18 U.S.C. $ 2703(d) "shall issue only if the governmental
entity offers specific and articulable facts showing that there are reasonable grounds to believe

that the contents of a wire or electronic communication, or the records or other information

sought, are relevant and material to an ongoing criminal investigation." 18 U.S.C. $ 2703(d).

Accordingly, the next section of this application sets forth specific and articulable facts showing

that there are reasonable grounds to believe that the records or other information described in

Sections   II   and   III of Attachment A to the proposed order   are relevant and material to an ongoing

criminal investigation.
          Case 3:19-mj-00059-WIG Document 1 Filed 01/10/19 Page 4 of 11



                                  ADDITIONAL INFORMATION

         7.    A   'open register" is
                                        ooa
                                              device or process which records or decodes dialing, routing,

addressing, or signaling information transmitted by an instrument or facility from which a wire

                                                                                                        ooa
or electronic communication is transmitted." 18 U.S.C. $ 3127(3). A "trap and trace device" is

device or process which captures the incoming electronic or other impulses which identify the

originating number or other dialing, routing, addressing, and signaling information reasonably

likely to identify the source of a wire or electronic communication." 18 U.S.C. ç 3127(4).

         8.    In the traditional telephone context, pen registers captured the destination phone

numbers of outgoing calls, while trap and trace devices captured the phone numbers of incoming

calls. Similar principles apply to other kinds of wire and electronic communications, as described

below.

         9.    A cellular telephone, or cell phone, is a mobile device that transmits        and receives

wire and electronic communications. Individuals using cell phones contract with                    service

providers, who maintain antenna towers covering specific geographic areas. In order to transmit

or receive calls and data, a cell phone must send a radio signal to an antenna tower that, in turn,

is connected to a cellular service provider's network.

         10.   Metro PCS is a company that provides cellular telephone access to the general

public. Providers of cellular telephone service have technical capabilities that allow them to

collect data fhat identifies the "cell towers" (i.e., antenna towers covering specific geographic

areas) that received radio signals from particular         cell phones ("cell-site" location information).

For each communication a cell phone makes, its cellular providers can typically determine: (1)

the date and time of the communication; (2) the telephone numbers involved; (3) the cell tower

to which the customer connected at the beginning of the communication; (4) the cell tower to
            Case 3:19-mj-00059-WIG Document 1 Filed 01/10/19 Page 5 of 11



which the customer was connected at the end of the communication; and (5) the duration of the

communication. Many cell towers divide their coverage up into multiple sectors (most often

three 120" sectors). Where this is the case, the provider can usually identify the sector of the

tower that transmitted the communication. However, cell towers are often a half-mile or more

apart, even in urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the

tower closest to the cell phone does not necessarily serve every call made to or from that phone.

Accordingly, this cell-site information allows law enforcement to determine only the general

location of a cell phone.

        1   1.   In addition to   a unique telephone number, each   cell phone has one or more unique

identifiers embedded inside it. Depending on the cellular network and the device, the embedded

unique identifiers for a cell phone could take several different forms, including an Electronic

Serial Number ("ESN"), a Mobile Electronic Identity Number ("MEIN"), a Mobile Identification

Number      ("MN"), a    Subscriber Identity Module ("SIM"),         a Mobile   Subscriber Integrated

Services Digital Network Number ("MSISDN"), an International Mobile Subscriber Identifier

("IMSI"), or an International Mobile Equipment Identity ("IMEI"). The unique identifiers         -   as


transmitted from a cell phone to a cellular antenna or tower    - are like the telephone numbers of
an incoming call. They can be recorded by pen-trap devices and indicate the identity of the cell

phone device making the communication without revealing the communication's content.

        12. A list of incoming          and outgoing telephone numbers is generated when a cell

phone is used to make or receive calls, or to send or receive text messages (which may include

photographs, videos, and other data). These telephone numbers can be recorded by pen-trap

devices and then used       to identify the parties to a communication without          revealing the

communication' s contents.
            Case 3:19-mj-00059-WIG Document 1 Filed 01/10/19 Page 6 of 11



        13.     These telephone numbers can include "post-cut-through dialed digits," which are

numbers dialed from the cell phone after the initial call set up is completed. For example, some

post-cut-through dialed digits may be the actual telephone number called, such as when a subject

places a calling card, credit card, or collect call by first dialing a long-distance carrier access

number and then, after the initial call is "cut through," dialing the telephone number of the

destination party.That final number sequence is necessary to route the call to the intended party

and, therefore, identifies the place or party to which the call is being made. In the event that the

pen-trap devices capture some post-cut-through dialed digits that could be considered call

content, such as account numbers or pass\ryords, despite the government's use of reasonably

available technology to avoid the recording or decoding of such content, the United States will

make no affirmative investigative use of such information.

        14. A cell phone can also be used to exchange text messages with email accounts.
The email addresses associated with those text messages can be recorded by pen-trap devices and

then used to identify parties to a communication without revealing the communication's

contents.

        15.     Cellular phones can connect to the Intemet via the cellular network. When

connecting through the cellular network, Internet communications sent and received by the

cellular phone each contain the same unique identifier that identifies cellular voice

communications, such as an ESN, MEIN,           MIN, SIM, IMSI, MSISDN, or IMEI.            Internet

communications from a cellular phone also contain the IP address associated with that cellular

phone at the time of the communication. Each of these unique identifiers can be used to identifu

parties to a communication without revealing the communication's contents.
          Case 3:19-mj-00059-WIG Document 1 Filed 01/10/19 Page 7 of 11



                                        RELEVANT FACTS

         16.      On or about July 26, 2013, an ATF Confidential Informant ("the CI"), whose

information has proven to be accurate and reliable, advised that he/she could purchase firearms

from   a person   later identihed as Raul CABAN-MARTES, a resident of Norwalk, CT.

         17.      Over the course of several months, the CI engaged in four controlled purchases

from CABAN-MARTES in which the CI purchased a total of four firearms and one ballistic

vest.   In the first controlled purchase of one firearm, CABAN-MARTES sold the CI a firearm.

In the second controlled purchase of one firearm, a person identified as Stephen HEROLD

brought the weapon to and participated in the sale. For the next controlled purchase, CABAN-

MARTES sold the CI and an ATF Task Force Officer acting an undercover capacity (the UC)

two firearms and a ballistic vest. It is believed that HEROLD supplied CABAN-MARTES with

one of the two firearms that were sold by CABAN-MARTES

        18.


        19.       On or about January 24, 2014, the CI had a recorded meeting with CABAN-

MARTES, who identified Jacob NUNEZ as one of his firearms suppliers. CABAN-MARTES

agreed to act as a middle-man for the CI to purchase firearms from   NIINEZ.

        20.       On or about January 27,2014,the CI made a controlled purchase of   a 32caliber
Mauser pistol and one box of Remington .32 caliber ammunition, containing approximately 31

bullets, from NUNEZ in CABAN-MARTES's presence in Norwalk, Connecticut.

        21.       The next day, the CI attempted a controlled purchase of a firearm from NUNEZ,

but the transaction did not take place. At that time NTINEZ and the CI exchanged telephone

numbers. NI-INEZ provided the Target Telephone as his number.
           Case 3:19-mj-00059-WIG Document 1 Filed 01/10/19 Page 8 of 11



          22.   On or about February 6,2014, the CI later had a recorded meeting with NUNEZ.

The CI advised that he/she had purchased firearms from HEROLD. NUNEZ responded that he

G\fUNEZ) was actually HEROLD'S firearms source.

          23.   Toll records for the Target Telephone indicate that, from August      27   ,2013 through

February 11,2014, the Target Telephone has more than 300 contacts with the telephone used by

HEROLD and more than200 contacts with the telephone used by CABAN-MARTES.

          24.   On or about March 3,2014, the CI made a controlled purchase of approximately

24 grams of marijuana (packaged weight) from NUNEZ inNorwalk, CT.

          25.   In late March and early April,2014, NUNEZ contacted the CI from the Target

Telephone and advised himlher that NUNEZ would have more firearms to sell the CI in the near

future.

          26.   The applicant hereby certifies that the information likely to be obtained by the

requested pen-trap devices is relevant to an ongoing criminal investigation being conducted by

the ATF as required by 18 U.S.C. $ 3122(bX2). Similarly, the facts set forth above showthat

there are reasonable grounds to believe that the records and information described in Sections        II

and   III of Attachment A    are relevant and material to an ongoing criminal investigation,          as

required   by 18 U.S.C. $ 2703(d). Specifically, this information will help the United States
identify and locate the source of the narcotics and weapons sold by Nunez and deter,mine the

nature and scope of their activities.

                                   GOVERNMENT REQUESTS

          27.   For the reasons stated above, the United States requests that the Court enter an

Order authorizing installation and use of pen-trap devices that   will record,   decode, and/or capture

dialing, routing, addressing, and signaling information associated with each communication to or
           Case 3:19-mj-00059-WIG Document 1 Filed 01/10/19 Page 9 of 11



from the Target Telephone described in Attachment A to the proposed orders, including the date,

time, and duration of the communication, and the following, without geographic limit:

                  a.   IP addresses associated with the cell phone device or devices used to send or

                       receive electronic communications;

                  b.   Any unique identifiers associated with the cell phone device or devices used

                       to makç and receive calls with the cell phone numbers                         described in

                       Attachment        A, or to   send   or receive other electronic communications,
                       including the ESN, MEIN, IMSI, IMEI, SIM, MSISDN, or MIN;

                  c.   IP addresses of any websites or other servers to which the cell phone device or

                       devices connected;

                  d.   Source and destination telephone numbers and email addresses and

                  e.   "Post-cut-through dialed digits," which are digits dialed after the initial call

                       set up is completed, subject to the     limitations of 18 U.S.C. $ 3121(c).1

         28.      The United States does not request and does not seek to obtain the contents of any

communications, as defined in 18 U.S.C. $ 2510(8), and does not seek GPS data pursuant to this

Order.

         29.      The United States further requests that the Court authorize the foregoing

installation and use for a period of sixty days, pursuant to 18 U.S.C. $ 3123(c)(1).

         30.      The United States further requests, pursuant             to   18 U.S.C. $$ 3123(b)(2) and

3na@)-(b), that the Court order Metro PCS and any other person or entity providing wire or

elqctronic communication service in the United States whose assistance may facilitate execution


    I    In the event that the pen-trap device captures some post-cut-through dialed digits that could be considered
call content, such as account numbers or passwords, despite the govemment's use of reasonably available
technology to avoid the recording or decoding of such content, the United States will make no affirmative
investigative use of such information.
         Case 3:19-mj-00059-WIG Document 1 Filed 01/10/19 Page 10 of 11



of this Order to furnish, upon          service       of the Order, information, facilities, and technical
assistance necessary     to install the pen-trap devices, including installation and operation of the

pen-trap devices unobtrusively and with minimum disruption                 of normal service. Any entity
providing such assistance shall be reasonably compensated by the ATF pursuant to 18 U.S.C.
                                                                                                          $

3124(c), for reasonable expenses incurred in providing facilities and assistance in furtherance          of
this Order.

        31.       The United States further requests that the Court order that the ATF and the

applicant have access to the information collected by the pen-trap devices as soon as practicable,

twenty-four hours per day, or at such other times as may be acceptable to them, for the duration

of the Order.

        32.       The United States further requests that the Court order Metro PCS and any other

person or entity whose assistance may facilitate execution of this Order to notify the applicant

and the ATF of any changes relating to the Target Telephone, including changes to subscriber

information and to provide prior notice to the applicant and the ATF before terminating or

changing service to the Target Telephone.

        33.       This Court has jurisdiction to issue the proposed Order because it is a "court of

competent     jurisdiction" under   18 U.S.C. $$ 2711 and 3122(a). Specifically, the Court is a district

court of the United States that       'ohas   jurisdiction over the offense being investigate d." See lB

u. s. c. $ $ 2703 (d), 27 1 t (3)(AXi) and    3 127   (2)(A)(i).

        34.       The United States further requests that the Order require Metro PCS and any other

person or entity whose assistance facilitates execution              of this Order, and their   agents and

employees, not     to disclose in any manner, directly or indirectly, by any action or            inaction,

including to the subscriber(s) of the Target Telephone, the existence of this application and
            Case 3:19-mj-00059-WIG Document 1 Filed 01/10/19 Page 11 of 11



Order, the resulting pen-trap device, or this investigation, except as necessary to effectuate the

Order, unless and until authorized by this Court. See 18 U.S.C. $ 2705(b) and 1S U.S.C.            $


3123(d)(2). Such an order is appropriate because the requested Order relates to an ongoing

criminal investigation that is neither public nor known to all of the targets of the investigation,

and its disclosure may alert the targets to the ongoing investigation. Accordingly, there is reason

to believe that notification of the existence of the requested Order will seriously jeopardize the

investigation, including by giving targets an opportunity to flee prosecution, destroy or tamper

with evidence, change patterns of behavior, or notify confederates. See 18 U.S.C. S 2705(b)(2),

(3), (s).

            35.   The United States further requests that the Court order that this application and

any resulting order be sealed until further order of the Court. See 18 U.S.C. $ 3123(dX1). As

explained above, these documents discuss an ongoing criminal investigation that is neither public

nor known to all of the targets of the investigation. Accordingly, there is good cause to seal these

documents because their disclosure may seriously jeopardize that investigation.

        I declare under penalty of perjury that the foregoing is true and correct.

                  Executed on   April 10,2014.


                                                 Respectfully submitted,




                                                 Assistant U. S. Attorney
                                                 Federal Bar No. phv05095
                                                 Office of the United States Attomev
                                                 1000 Lafayette Blvd., lOth Floor
                                                 Bridgeport, CT 06604
                                                 (203) 6e6-3000
